Citation Nr: 0931776	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to April 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which held that new and material evidence had 
not been submitted to reopen claims for service connection 
for bilateral hearing loss and tinnitus.  A March 2007 rating 
decision reopened the claim for service connection for left 
ear hearing loss and granted service connection.  A March 
2007 Supplemental Statement of the Case reopened the claims 
for service connection for right ear hearing loss and 
tinnitus and denied them on the merits.  

The Board notes that irrespective of the RO's March 2007 
determination reopening the appellant's claims on appeal, the 
Board will adjudicate the initial issues of new and material 
evidence in the first instance, because these initial issues 
determine the Board's jurisdiction to reach the underlying 
claims and to adjudicate the claims de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 
(1995).  As the RO adjudicated de novo the reopened claims in 
the March 2007 Supplemental Statement of the Case, the 
appellant is not prejudiced by the Board's own de novo 
adjudication at this time.


FINDINGS OF FACT

1.  A September 2002 rating decision denied service 
connection for bilateral hearing loss.  

2.  Evidence added to the record since the September 2002 
rating decision denying service connection for bilateral 
hearing loss is neither cumulative nor redundant of evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for right ear hearing 
loss, and raises a reasonable possibility of substantiating 
the claim.

3.  The evidence of record does not show that the Veteran has 
a right ear hearing loss disability.

4.  A September 2002 rating decision denied service 
connection for tinnitus.

5.  Evidence added to the record since the September 2002 
rating decision denying service connection for tinnitus is 
neither cumulative nor redundant of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

6.  The evidence of record does not show that the Veteran 
incurred or aggravated tinnitus while on active duty.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the September 2002 rating 
decision is new and material, and the claim for service 
connection for right ear hearing loss is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

4.  The September 2002 rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002).  

5.  Evidence received since the September 2002 rating 
decision is new and material, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

6.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2004, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  

The Board notes that the RO did not notify the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Nevertheless, in light of the Board's 
denial of the Veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen previously denied claims, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, as the issues of entitlement to 
service connection for right ear hearing loss and tinnitus 
are reopened, any defect with regard to VA's duty to notify 
and assist the Veteran in the development of this claim would 
result in harmless error.  Further, the February 2004 letter 
addressed entitlement to the underlying benefits, to include 
the type of evidence necessary to establish entitlement to 
service connection.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

New and Material Evidence

A September 2002 rating decision denied service connection 
for bilateral hearing loss and tinnitus.  The rating decision 
found that the Veteran's service treatment records did not 
show bilateral hearing loss or tinnitus, and there was no 
evidence of current disability linked to service.  The 
Veteran did not appeal that decision, thus, the rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  
Evidence of record at that time included the Veteran's 
service treatment records and a post-service Vet Center 
report.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim,  VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

In connection with the Veteran's current application to 
reopen his claims, VA has obtained a February 2007 report 
from the U.S. Army & Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Unit 
Records Research (CURR)) indicating that the Veteran was 
involved in combat in  
Vietnam.  

The Board finds that the JSRRC report constitutes new and 
material evidence.  It is a new document that was not 
previously submitted to VA.  It is material because it 
constitutes evidence that the Veteran was in combat, and 
therefore inservice noise exposure must be presumed.  
38 U.S.C.A. § 1154(b).  Thus, it supports the Veteran's 
contentions that he had inservice noise exposure, an 
unestablished fact necessary to substantiate each of the 
claims.  It is not cumulative or redundant of the evidence of 
record at the time of the September 2002 rating decision and 
raises a reasonable possibility of substantiating the claims.  
See 38 C.F.R. § 3.156(a).

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. 
Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new 
and material" evidence does not mean that the case will be 
allowed, just that the case will be reopened and new evidence 
considered in the context of all other evidence for a new 
determination of the issue.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  See Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2008); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for right ear hearing 
loss and tinnitus.  

The Veteran contends that he incurred right ear hearing loss 
and tinnitus due to noise exposure he experienced in Vietnam.  
He notes that he was assigned to an artillery unit and served 
as a fire direction controller for a 105 mm gun firing 
harassment and interdiction salvos and support of infantry 
action.  

The Veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to right 
ear hearing loss, tinnitus, or right ear pathology.  There is 
no evidence of pertinent complaints, symptoms, findings or 
diagnoses within one year of the Veteran's separation from 
service.  Because the claimed conditions were not seen during 
service, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 
488, 494-497 (1997).  Because right ear hearing loss was not 
seen within one year of the Veteran's separation from 
service, presumptive service connection is not warranted.

Post-service medical records are negative for complaints, 
symptoms, findings or diagnoses of right ear hearing loss or 
tinnitus for decades after the Veteran's separation from 
active duty.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The report of a June 2002 VA outpatient audiology 
consultation provides that the Veteran had a chief complaint 
of left ear hearing loss since active duty.  He did not 
relate right ear hearing loss or tinnitus since active duty.  
Occupational noise history consisted of some construction 
noise.  Audiological evaluation of the right ear revealed 
pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz 
were 5, 10, 15, 10, and 15.  Speech recognition was 100 
percent.  Right ear audiogram results do not show hearing 
loss for VA purposes.  See 38 C.F.R. § 3.385 (2008).  The 
audiogram was noted to show normal right ear hearing.

The report of a March 2006 VA audio examination provides that 
the Veteran's history of military, occupational and 
recreational noise exposure consisted of artillery and 
gunfire noise in Vietnam.  The examiner noted that he had 
reviewed the Veteran's medical records.  Audiological 
evaluation of the right ear revealed pure tone thresholds at 
500, 1000, 2000, 3000 and 4000 Hertz were 15, 10, 15, 15, and 
25.  Speech recognition was 100 percent.  The right ear 
audiogram results do not show hearing loss for VA purposes.  
See 38 C.F.R. § 3.385.  The Veteran's right ear hearing was 
summarized as clinically normal.  The examiner reiterated 
that the Veteran had normal hearing in the right ear.  

The report also notes that persistent bilateral tinnitus was 
present.  The examiner observed that the Veteran's tinnitus 
began 10 years earlier.  The Veteran was separated from the 
Army in 1971.  It was more likely than not that noise trauma 
in the Army was not the etiology of the Veteran's tinnitus.  
The examiner also stated that the tinnitus was not of the 
same etiology as the [left ear] hearing loss and was not a 
causative factor in the [left ear] hearing loss.  

The Board finds that the March 2006 VA examination report is 
strong evidence against the Veteran's claims for service 
connection for right ear hearing loss and tinnitus.  It is 
based on current examination results and a review of the 
medical record.  It is supported by reference to the 
objective medical evidence of record, such as the absence of 
relevant findings in the service medical records, and current 
findings.  This fact is particularly important, in the 
Board's judgment, as the reference makes for a more 
convincing rationale.  The Board notes that there is no 
medical evidence to the contrary of this report.

The Board finds probative the June 2002 and March 2006 VA 
opinion examination reports to be particularly probative, as 
they are definitive, based upon a complete review of the 
Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, their opinions are found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Additionally, the Veteran has not provided any 
competent medical evidence to rebut the opinions against the 
claim or otherwise diminish their probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has 
had continuous right ear  hearing loss and tinnitus since 
active service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of right ear hearing loss or tinnitus, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of a right ear hearing loss 
disability or tinnitus) and post-service treatment records 
(showing no findings of a right ear hearing loss disability 
or tinnitus for several years, and no competent medical 
evidence linking the reported right ear hearing loss or 
tinnitus to service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and a current disability.

While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current right ear hearing loss disability and tinnitus that 
are related to noise exposure experienced during active 
service are not competent.  There is no indication that the 
Veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

The Board is also aware that if a Veteran engaged in combat 
with the enemy during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in service, such 
satisfactory lay or other evidence of service incurrence if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2008).  

In this case, the report from the JSRRC reflects that the 
Veteran did engage in combat with the enemy, and therefore 
noise exposure can be presumed.  However, the report of the 
March 2006 VA audio examination constitutes clear and 
convincing evidence that the Veteran does not have current 
right ear hearing loss, and that his tinnitus is not related 
to his inservice noise exposure.  Accordingly, the 
presumption set forth at 38 U.S.C.A. § 1154(b) does not apply 
to the Veteran's claims.

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
right ear hearing loss and tinnitus.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002). 


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


